 UNAFLEXRUBBERCORPORATIONUnaffexRubber Corporation and TransportationEmployees Association affiliated with District 2,Marine Engineers Beneficial Association-Associ-atedMaritime Officers,AFL-CIO. Case 29-CA-3875February 14, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn October 31, 1974, Administrative Law JudgeIrvingM.Herman issuedthe attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Unaflex RubberCorporation,Brooklyn,New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IWe agree with the AdministrativeLaw Judge's conclusion that thecases cited by the Respondent in opposition to *a remedial bargaining orderare inapposite but not necessarilyfor thereasons hesets forthin his fn. 11.Thus,we have not required that a demandfor recognition be made exceptin an 8(ax5) context(which was neither alleged norlitigatedhere);we havefound that bargaining orders maybe granted to remedy violations ofsections other than Sec. 8(aX3) of theAct; and it has not been Boardprocedureto requirethat any party specificallyrequest such a remedialbargaining order.Nor do werely on the cases citedby the Administrative Law Judge in thelast paragraph of his analysis regarding the issuance of a bargaining order.We findthose cases inapposite inasmuch asthey involve8(aX5) allegationsand findings,whichare not present here.Contrary to the AdministrativeLaw Judge,we find that the bargainingorder is appropriate solelybecausethe Respondent has engaged in unfair laborpractices likely to destroy theUnion's majorityand seriously impede an election, the effects of whichcannot be eliminatedby thecustomaryremedy.N.LR B v. G,ssel PackingCompany, Inc.,395 U.S. 575, 600 (1969).DECISIONSTATEMENT OF THE CASE589IRVINGM. HERMAN, Administrative Law Judge: Thiscase was heard before me on September 23 and 24, 1974,1at Brooklyn, New York. The charge was filed on May 29by Transportation Employees Association affiliated withDistrict2,Marine Engineers Beneficial Association-AssociatedMaritime Officers, AFL-C102 (herein calledthe Union), and duly served on Respondent the same day.Complaint issued August 30. The primaryissuesarewhether Respondent violated Section 8(axl) and (3) of theNational Labor Relations Act, as amended (29 U.S.C., Sec.151et seq.),herein called the Act, by interrogating, polling,and threatening its employees concerning the Union, andby laying off employees for choosing the Union; andwhether a bargaining order is warranted in the circum-stances.Upon the entire record,includingmy observation of thewitnesses, and after due consideration of the brief filed onbehalf of Respondent, and a letter filed for GeneralCounsel in lieu of a brief,3 I make the following:FINDINGSAND CONCLUSIONS1.RESPONDENT'S BUSINESSThe complaintalleges,the answer admits, and I find thatRespondent is a New York corporation engaged atBrooklyn,New York, in the manufacture, sale, anddistribution of expansion joints and related products; thatduring the year preceding the complaint, Respondentshipped over $50,000 worth of its products directly toStates other than New York; and that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and I find thattheUnionisa labor organization within the meaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Facts1.Union organization and Respondent's reactionThere is no substantial disagreement as to the essentialfacts, synthesized below from the testimony of all thewitnesses.On May 22 Respondent announced to itsIAll dates are in 1974.2The complaint was amended at the hearing to reflect this name.3No other briefs have been filed.216 NLRB No. 102 590DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees that it had become economically advisable toget 8 hours'work for 8 hours'pay, and hence cease payingfor the employees'30-minute lunch period,and that suchchange would be effectuated June 3.Later that day sevenemployees visited the Union's offices where they executedcardsauthorizing theUnion to represent them forcollective-bargaining purposes.The 8-hour change was atleastone factor motivating the visit.Three additionalsignatures were obtained at the plant by some of theseemployees later that day and the following day.On May 28, the Union sent Respondent a telegramrequesting recognition as representative of "the majority ofyour employees."The only statutory employees thenworking for Respondent were 15 production and mainte-nance employees.4The telegram was received by Respon-dent early that afternoon.Horace White,Respondent'spresident,called the foremen in and asked if they knewanything about it, and one of them said he had told Whitetherewould be trouble over the 8-hour day.White,admittedly"very angry,"ordered the employees to becalled down to his office.That was about 1:30 or 1:45 p.m.When the employees had congregated there,White said hehad received the telegram and asked who had"startedthis."5Upon being told that it was not the work of anyparticular individual but rather the group as a whole, hestated that his insistence on 8 hours of work had becomeeconomically necessary,and to employee Ahearn's protestthat he was depriving the men of something they wereentitled to by "precedent," White responded,"don't giveme any of that Philadelphia lawyer bull shit."He alsoasserted that "no union"8 was going to tell him how to runhis business,that"ifhe wanted to, he could close thecompany down,"7 and he proceeded to poll the employeesby name on whether they were "going to work the eighthour day or are you going to go with the union?" Up tothat point,no employee had said he was refusing to work 8hours.Respondent,as admitted by its vice president,inferred such a refusal merely "from the fact that they hadgone to the Union."After White had called on about fiveof the employees,either he or Ahearn suggested that themen vote outside theroomsIn any event,10 of the mendid step outside as Plant Superintendent Bonk said, "If youwant the Union,out the door."Following a briefdiscussion,they voted to stay with the Union .9 Ahearnthereupon stuck his head inside the office and so reportedto theWhites.HoraceWhite said,"Okay, gentlemen,goodbye." Ahearn then inquired whether the nine menwere fired,laid off,"or what,"and Howard White repliedthey were laid off for lack of work,Howard testifying hemeant that no work was available if the men wereunwilling to work 8 hours a day. The nine who had votedfor the Union then left.Rudy Gil returned to work.Respondent never replied to the demand for recognition.4The admittedlyappropriate unit alleged in the complaint consists of"All productionand maintenance employees of Respondent, includingpainters,builders,cutters and wrappers,exclusive of all other employees,guards and supervisors as defined in Section2(11) of the Act."S Thequote is from the testimony of Respondent's witness,Rudy Gil.6According to his son,Vice President Howard White, Horacemay haveadded "or anyone else."7Thus testifiedRespondent'switness,Devine.According to thetestimony of General Counsel's witnesses,Whitesaid it had taken him only2.Events after May 28Several of the laid-off employees returned to the plantafterMay 28 to collect their pay and talked with HowardWhite, who told them that theywere welcomeback if theyagreed towork an 8-hour day and that Respondent did notcare how they felt about the Union. Horace White joinedin theconversation withsome andsaid that the men couldvote on whether they wanteda union.Employee Devineoffered totransmit the messageto other employees and didso.Someof the men did go back to work. The fouremployees who had returned by June 7 were paid on thatday for the period they had missed work,10 Horace Whitestating"itwas all a misunderstanding."No similarcompensation was givenany of the other employees.On July2,Respondentsent the following letter to thosewho had not yet returned:We are writingbecause there may have been somemisunderstandingabout our working conditions atUnaflex, as brought forth on May 28, 1974.As stated then, the company'seconomicsituationabsolutelyrequiresthat we receive 8 hours of work forthe hours pay given our employees. We will be happyto re-employ any of you who were then working andwho would work in conformity with the schedule thatthe companyrequires;8 hours work for 8 hours pay.A number of our employeesrefused atthat time toaccept thisarrangementbutmany of them havesubsequently changed their minds and have returned towork on thatbasis. Please realizethat if you want tocomeback to work here, your old job is waiting for youat thesame wagesand working conditions that youthen had (except that,as wasannounced early in May,after June 3rd our schedule calls for 8 hours pay for 8hours of work). You have the right not to work here ifyou don't want to, but as stated you have your old jobhere ifyou wish it.Finally, we remind you that we do not care how youor any of our employees feel about the union who haspetitioned to represent you and we will respect yourdecisionabout any other union butletus againemphasizethat is your business. Whether you want aunion or not is completely unrelated to the problemabout working an 8 hour day for 8 hours pay, whichcaused a number of you toleave. If you and our otheremployeesselect a unionto represent you, we willrespectyour choice and will deal with the union as yourrepresentative.The offer to return will be held open for you untilJuly 12th, 1974 after which time we will assume you nolonger desireto work at Unaflex andwe shall feel freeto fill your positionwith someone else.We look forward to yourreturningto work here.5minutes to open the place and he could shut it down in the same time.8Respondent'switness,Rudy Gil,testified that Ahearn advanced thesuggestion"because he saw theway everybody,you know,was scared anddidn'twant to say anything."9 The 10 consisted of 9 of the card-signers(the 10th,Commarato, havingbeen absent that day) andRudy Gil.The latter was the only one to voteagainst the Union.ioThese were Frank Devine, SalvatoreCurto, Steven Umbria, and NickPnnzivalli. UNAFLEX RUBBER CORPORATION591B.AnalysisAs found above,a "very angry"Respondent,reacting tothe Union's bargaining demand,interrogated its employeesconcerning the origin of the union activity and polled themopenly as to their union desires in a coercive atmospherethat included not only a threat to close the plant but alsothe layoff of all the employees who chose the Union whenRespondent forced upon them the alternatives of optingfor the Union or accepting the loss of their paid lunchperiod. This conduct clearly violated Section 8(a)(1) and(3) of the Act, a conclusion which Respondent did notappear seriously to contest at the hearing where it urgedpost-May 28"ameliorating"or "mitigating"circumstancestodefeat a bargaining order.In itsbrief,however,Respondent strangely argues that"the fact that some mayhave viewed the choice given byWhiteas either (a) electingto work the eight hour shift or (b) going for the union,should not be allowed to confuse the issue" because "thecrucial point was of their willingness to work the eight hourday . . . and the signifying by an employee of the `eighthour day' did not necessarily preclude his support of theunion."As shown above,theMay 28 meeting wasprecipitated byWhite's receipt of the Union's bargainingdemand;and it was in the contextof his "very angry"response,embracing the statement that "no union" wasgoing to tellhim how torun his businessand the threatthat he could shut down the operation,that he commencedthe poll with the words (as testified by Howard White),"what's it going to be? Are we going to work the eight hourday or are you going to go with the Union?" Moreover, theissue thus posed was of Horace White's own creationbecause, as Howard White admitted, any thought onRespondent's part that its employees might refuse to workthe 8 hours was inferred solely "from the fact that they hadgone to the union." In the face of that, any "confus[ion] ofthe issue"must stem from Respondent'sbrief which goeson to overtax credulity completely by the suggestion that"theWhites could have thought of the employee walkoutas a form of 'concerted action'in protest against thecompany's changing the work week."Nor can there be any doubt that but for the allegedly"ameliorating"or "mitigating"circumstancesafterMay28,N. L. R. B. v. Gissel Packing Co., Inc.,395 U.S. 575(1969), would require a remedial bargaining order becauseof the impossibility or unlikelihood of holding a fair andfree election in the face of the coercion practiced byRespondent.11In my opinion,it is doubtful whether even an invitationto return to work, accompanied by a clear retraction ofprior unlawful statements and other conduct,undoes thecoercive atmosphere initially createdby suchconduct so asto render likely a fair and free election.I am not satisfiedthat the coercive effects of the original spontaneousconduct reflecting the natural feelings of an employer arenecessarily dissipated by subsequent statements made andaction taken after consulting counsel.Especiallyis this sowhere, as here, there is neither a concomitant offer tocompensate the employees for the time lost from work byreason of the unfair labor practices 12 nor even anacknowledgment to the Union that the bargaining demandhas been received.Moreover,there is no clear retractionhere in any event. The letter of July 2 purports to "remind"the employees that Respondent does not care how they feelabout a union and to "again emphasize" that that is theemployees' business; and it continues, "whether you wanta union or not is completely unrelated to the problemabout working an 8 hour day for 8 hours pay, which causeda number of you to leave." To employees who had beentold by their employer that he very much cared how theyfelt about a union and that it was sufficiently his businessto condition their continued employment on their givingup the Union, thisdisingenuousdocument could hardlyhave served to dispel the fears generated by Respondent'sconduct of May 28.Respondent urges that White's action here was onlysimilar to the discharge action he took against theemployees the previous year before any union had enteredthe picture. The short answer to this is that an unfair laborpractice is no less such simply because the employer is thetype who brooksno interferencefrom any source. His rightto run his business entirely as he sees fit stops where theemployees' Section 7 rights begin. And it is small comfortfor the employees to know that their employer might havereacted just as violently to a nonunion challenge.Independently ofGissel,Ifind, in agreement with' theGeneral Counsel, that a bargaining order is warranted onthe basis of the circumstances surrounding the May 28 pollof the employees which demonstrated to Respondent thatthe Union commanded the support of at least 9 of the 15employees involved. Cf.Nation-Wide Plastics Co., Inc.,197NLRB 996 (1972);SullivanElectricCo.,199 NLRB 809(1972).13CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section2(2), (6), and (7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.Respondent has violated Section 8(a)(1) of the Actby interrogating, polling,and threatening its employeesconcerningthe Union.iiThe casescited byRespondent are either inapposite or distinguisha-ble.Respondent relies principallyonFuqua Homes Missouri, Inc.,201NLRB 13 (1973), andHennessy Service Corp,204 NLRB 266 (1973). InFuqua,not only was the record"devoid of anyevidence establishingmajority status on thepart of theUnion"but it"d[id ] not establish anydemand bythe Union forrecognition." 201 NLRB at 130.131. InHennessy,the unlawful conduct"primarily consisted ] of individual acts of interroga-tion,involvingfive [of the 151employees in the unit." InGeorgetown DressCorporation,201 NLRB102, 118, fn.60 (1973) (which, unlike theinstantcase, involved no 8(a)(3) conduct),no bargainingorder was sought. InGoldCircleDepartment Stores,a Divisionof Federated Department Stores, Inc.,207 NLRB 1005 (1973),which also involved no 8(aX3) conduct,there wasno bargaining demand.InSnutty'sFoods,Inc,201 NLRB 283, 298-299(1973), the Union did not have a card majority.Nor was there a validmajorityin JJ.Newberry Company,202 NLRB 420,431-432 (1973). Andapart from any other considerations,no 8(aX3)conduct was involved in anyof the remaining cases cited.12Apart from the firstfourto return.13 Indeed, the reference in Respondent'sbrief to the absence of anycomments to Commarato regarding unionization"even though he was oneof the employees who had signed up with the Union" suggests Respondent'sawareness of a 10th union supporter. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Respondent has violated Section 8(a)(3) of the Actby laying offnine of its employees because of theirpreference for representationby the Union.5.The aforesaidunfair labor practices affect commercewithin'the meaning of Section 2(6) and(7) of the Act.REMEDYIn order to remedy the unfair labor practices foundherein, my recommended Order will require Respondent toceaseand desist therefrom and, in view of the nature of theviolations,to cease and desist from any like or relatedconduct. In order to effectuate the policies of the Act, myrecommended Order will also require Respondent to makewhole all of the laid-off employees who have not yet beencompensated for any loss of earnings they may havesuffered by reason of the discrimination against them, bypayment to each of them of a sum of money equal to thatwhich he would have earned from May 28 to the date ofreceipt of a valid offer of reinstatement,less netearningsduring such period, with interest, in accordance withIsisPlumbing&HeatingCo.,138NLRB 716 (1962). Asindicated above, I shall also recommend a bargainingorder.Upon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Section10(c) of the Act, I hereby recommend the following:ORDER 14Respondent, Unaflex Rubber Corporation, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating or polling its employeesconcerning their union preferences or activities.(b)Threatening to close its plant to avoid unionorganization of its employees.(c)Laying off or otherwise discriminating against itsemployees because of their union activities.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir Section 7 rights.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Make whole Thomas Ahearn, Leonard Geraghty,Henry Gil, Louis Rivera, and Frank Toscano for any lossof pay suffered by reason of their layoff in themanner setforth in the section of this Decision entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, person-nel records and reports,aswellas all other recordsnecessary to analyze and compute the amount of backpaydue hereunder.(c)Upon request, bargain collectively and in good faithwith Transportation Employees Association, affiliated withDistrict2,Marine Engineers Beneficial Association-Associated Maritime Officers, AFL-CIO, as the exclusiverepresentativeof all the employees in the followingappropriate unit, and embody in a signed agreement anyunderstanding reached:Allproduction andmaintenance employees ofRespondent, including painters, builders, cutters andwrappers, exclusive of all other employees, guards andsupervisors as defined in Section 2(11) of the Act.(d) Post at its place of business in Brooklyn, New York,copiesof the attached notice marked "Appendix." 15Copies of said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed by anauthorized representative of Respondent, shall be postedby Respondent, immediately upon receipt thereof, and bemaintained by it for a period of 60 days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.14 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, asprovided in Sec.102.48of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes15 In the eventthatthe Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively question any of ouremployees about their union activities, views, orsympathies.WE WILL NOT threaten to close our plant to avoid theunionizationof our employees.WE WILL NOT lay off or otherwise discriminateagainst any employee because of union activity.WE WILL NOT interfere with our employees' exerciseof their rights under the National Labor Relations Actin any like or related manner.WE WILL make whole Thomas Ahearn, LeonardGeraghty, Henry Gil, Louis Rivera, and Frank Tosca-no for any loss of pay they may have suffered by reasonof their layoffs.WE WILL bargain collectively and in good faith withTransportation Employees Association, affiliated withDistrict 2 of the MarineEngineersBeneficial Associa-tion-Associated Maritime Officers, AFL-CIO, as theexclusiverepresentative of our employees, in respect toratesof pay, wages, hours, and other terms andconditions of employment.UNAFLEX RUBBERCORPORATION